          Case 2:20-cv-01880-MJH Document 1 Filed 12/04/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION



SEUBERT & ASSOCIATES, INC.,                 )
                                            )
and                                         )
                                            )
TEAM TEN LLC, d/b/a AMERICAN EAGLE          )
PAPERMILLS                                  )
                                            )
       Plaintiffs                           )
                                            )                 2:20-cv-1880
                                                   CASE NO. ____________________
v.                                          )
                                            )
THE AMBASSADOR GROUP LLC, d/b/a             )
AMBASSADOR CAPTIVE SOLUTIONS                )
                                            )
and                                         )
                                            )
BRANDON WHITE                               )
                                            )
               Defendants.                  )



            AMBASSADOR’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT

       Defendants The Ambassador Group LLC and Brandon M. White (together, “Ambassador”)

hereby remove to the United States District Court for the Western District of Pennsylvania,

pursuant to 28 U.S.C. §§ 1332 and 1441, the action pending in the court of common pleas of

Allegheny County, Pennsylvania (“State Court”) styled Seubert & Associates, Inc., et al. v. The

Ambassador Group LLC, et al., Case No. GD-20-011629 (Allegheny Ct. Common Pleas filed Nov.

10, 2020) (“State Court Action”). As cause for the removal of the State Court Action, Ambassador

states as follows:
             Case 2:20-cv-01880-MJH Document 1 Filed 12/04/20 Page 2 of 4




       1.       The State Court Action was filed by Plaintiffs Seubert & Associates, Inc. and Team

Ten LLC (together, “Plaintiffs”) with the State Court on November 10, 2020. True and correct

copies of the original complaint (“Complaint”) filed by Plaintiffs against Ambassador in the State

Court Action, and of an affidavit confirming the service of the Complaint are attached hereto as

Exhibit A.

       2.       The Ambassador Group LLC and Brandon M. White were served with copies of the

Complaint by mail on November 14, 2020.

       3.       Plaintiffs in the Complaint are seeking compensatory damages on their claims

against Ambassador in a total amount in excess of $75,000. Plaintiffs’ Complaint asserts seven

(7) claims against Ambassador, including a claim for punitive damages. In each of Plaintiffs’ first

five (5) claims against Ambassador, Plaintiffs are seeking compensatory damages in an amount

in excess of $35,000. In count six (6) of the Complaint, Plaintiffs are seeking damages related to

a claim of conversion in an amount in excess of $50,000. In count seven (7) of the Complaint,

Plaintiffs are seeking punitive damages.

       4.       The Court is the proper venue under 28 U.S.C. § 1441(a). The State Court Action

was filed in Allegheny County, Pennsylvania, and the United States District Court for the Western

District of Pennsylvania, Pittsburgh Division, is the United States District Court embracing the

place where the State Court Action is pending.

       5.       The State Court Action is removable pursuant to 28 U.S.C. §§ 1332 and 1441

because the citizenship of the parties is completely diverse and the amount in controversy

exceeds the jurisdictional requirement of the Court. The Ambassador Group LLC is a Kentucky

limited liability company with its principal place of business in Louisville, Kentucky and with all of



                                                  2
               Case 2:20-cv-01880-MJH Document 1 Filed 12/04/20 Page 3 of 4




its membership interest owned by Brandon M. White, a citizen and resident of Kentucky. Seubert

& Associates, Inc. is a Pennsylvania corporation with its principal place of business in Pittsburgh,

Pennsylvania. (Complaint, ¶ 1). Team Ten LLC is a Pennsylvania limited liability company with its

principal place of business in Altoona, Pennsylvania. (Complaint, ¶ 2). Upon information and

belief, and after reasonable investigation, no limited liability company member of Team Ten LLC

is a resident of the Commonwealth of Kentucky.

          6.      Complete diversity of citizenship exists between the parties, as Plaintiffs and

Ambassador are citizens of different states.

          7.      The Court, therefore, has original jurisdiction over Plaintiffs’ claims pursuant to 28

U.S.C. § 1332 given the complete diversity of citizenship of the parties and the amount in

controversy.

          8.      Pursuant to 28 U.S.C. § 1441(a), Ambassador is entitled to remove the State Court

Action.

          9.      Pursuant to 28 U.S.C. § 1446(d), Ambassador will promptly provide written notice

of the removal of the State Court Action to Plaintiffs, the only other parties to the State Court

Action, and will file a copy of this notice with the clerk of the State Court.

          10.     This notice of removal is timely under 28 U.S.C. § 1446(b).




                                                    3
            Case 2:20-cv-01880-MJH Document 1 Filed 12/04/20 Page 4 of 4




                                                      Respectfully submitted,


                                                      /s/ Brad S. Keeton
                                                      Brad S. Keeton (PA 315144)
                                                      Culver V. Halliday (pro hac to be filed)
                                                      Kevin A. Imhof (pro hac to be filed)
                                                      STOLL KEENON OGDEN PLLC
                                                      500 West Jefferson Street
                                                      Suite 2000
                                                      Louisville, Kentucky 40202
                                                      (502) 333-6000
                                                      brad.keeton@skofirm.com
                                                      culver.halliday@skofirm.com
                                                      kevin.imhof@skofirm.com

                                                      Attorneys for Defendants
                                                      The Ambassador Group LLC and
                                                      Brandon M. White


                                       CERTIFICATE OF SERVICE

       I certify that, on December 4, 2020, Ambassador’s Notice Of Removal Of Action To Federal
Court was electronically filed using the Court’s CM/ECF System, and served by mailing copies by
electronic mail and United States, first class postage prepaid, to the following:

         W. David Slomski
         Law Offices of W. David Slomski, RPLLC
         210 Federal Street, Suite 200
         Pittsburgh, Pennsylvania 15212
         Phone: (412) 391-8443
         dslomski@slomskilawpa.com

                                                      /s/ Brad S. Keeton
                                                      Attorney for Defendants
                                                      The Ambassador Group LLC and
                                                      Brandon M. White


124988.168433/8393942.1




                                                  4
